--------------------------------------------------------------------------------

Exhibit 10.3

Party A: Fujian Jinjiang Aierda Shoe Plastics Company, Ltd
Party B: Quanzheng Quan'an Labor Service Company, Ltd
 
Contract #: AR20111201001

After mutual negotiation and on the basis that Party B will provide labor
employment services to Party A, this agreement was reach based on the principles
of equality and mutual trust and the terms are as follows:

1. Term:                   a. Party B will provide a number of temporary workers
for Party A, and the number will be calculated based on the actual arrival to
the factory, prior to which a list of names will be sent to Party A            
b. According to the contract, Party B will send to Party A according to Party
A's requirement (the exact number of workers will be determined by both parties
according to the requirement), at a pre-determined date. The term of corporation
is from 01/01/2011 to 12/31/2011 for a period of 1 year.           2. Staff
requirement:             a. The staff that Party B sends to Party A must meet
the following requirements:               i. Age 16 or over, no disabilities, no
infection diseases, with true and accurate ID, proof of residency and a copy of
Hukou certificate               ii. Responsible, independent working abilities,
good teamwork spirit, understand Mandarin, healthy and can handle shifts        
      iii. Education requirement: Elementary school and above, no major
requirement, no eyesight requirement             b. The staff sent by Party B
shall complete a health check beforehand and can provide a health certificate by
local hospitals             c. The staff provided by Party B shall carry out all
rules and regulations of Party A and support Party A's company image.     3.
Position: Party A can adjust Party B's position in the Company according to the
requirements of the production situation and staff's personal situation        
  4. Compensation: Method of calculation (according to the recruitment
advertisement provided by the Company)             a. Internship: compensation
is according to units of production, which is confirmed on-site. The working
time shall be according to Party A's rules. If additional 1 or 2 hours of
overtime is needed, management shall talk to staff first and receive consent.
Party B's staff shall follow Party A's arrangement and if there's special needs
or situation, shall talk to Party A first.             b. Party A shall fully
pay the salary upon receiving the invoice provided by Party B, and shall wire
the amount into the bank account designated by Party B, or Party B can pay the
staff by cash with the presence of Party A's representative,           5.
Production management:


--------------------------------------------------------------------------------


  a. During the production, if it's found that there's a serious violation of
Party A's rules and regulations, Party A has the right to impose certain
punishment according to relevant rules and regulations. If it's severe, Party A
has the right to return the staff to Party B, after sending explanations to
Party B.             b.  Party B shall assist with Party A in managing the staff
and monitor any improper behavior. Party A can impose punishment to the staff
according to Party A's regulation during the period when the staff is working at
Party A's factory             c. If Party B's staff has some serious illness
during the period, it shall provide the evidence from the hospital, and Party A
can return the staff to Party B and pay compensation according to the
calculation method.           6. Rights and obligations of Party A            
a. Party A can give some training to the staff sent by Party B             b.
Party A shall pay appropriate compensation to the staff sent by Party B on the
timely manner according to the contract             c. Party A shall ensure the
working environment safety where the staff sent by Party B will work in        
    d. The staff can't terminate the contract on his own. A written notice shall
be submitted one week ahead and shall be approved by Party A.             e.
After the term, Party A shall assist in the evaluation of the staff            
f. If the following happens, Party A can return the staff to Party B. After the
return, Party A shall have no further obligations:         i. Severe violation
of company rule and regulations; violation of laws         ii. Severe negligence
and incompetency           iii. Using false ID or other people's ID          
iv. Illness (due to personal reasons that are irrelevant to Party A)     7.
Rights and obligations of Party B       a. The information of the staff provided
by Party B shall be true and correct         b. During the process of interview,
health check, reporting and commencement of job, Party B shall appoint 1-3
people to assist Party A for the process.         c. Party B shall check up with
the staff's situation constantly and collect any thoughts or difficulty reported
by the staff to provide moral support and communicate with the staff. Party B
shall provide the feedback to Party A, vice versa.         d. If any accident
happens during the work, Party B shall assist Party A for the follow-up.        
e. Party B shall not interfere with Party A's operations by any means, or incur
any communications or partnerships that are against the interest of Party A.    
  8. Important agreements:         a. If Party B fails to abide by the terms in
the contract, Party A has the right to terminate the contract, ask Party B to
withdraw its staff and take up relevant cost; Any undecided matters shall come
in the form of supplement agreements that bear the same power as this contract.


--------------------------------------------------------------------------------


  b. The contract is effective upon the signing by both parties, with two copies
and each party having one. During the term, if any party would like
modification, it shall be approved by both parties.         c. Both parties
shall keep the business secrets for each other and shall not by any chance
provide other with Party A or Party B's business secrets; Both parties shall not
contact directly with business partners of each other for direct corporation. If
there's a violation, compensation shall be made (amount=3*200/person*total
number of staff provided by Party B).         d. Resolution of conflict: Both
parties shall negotiate for a solution of one parties wants to terminate or
violate the terms in the contract. If not resolved by negotiation, it can be
solved through processes according to relevant laws.


--------------------------------------------------------------------------------

Party A: Dake (Fujian) Sports Goods Company, Ltd
Party B: Quanzheng Quan'an Labor Service Company, Ltd

Contract #: DK20110201001

After mutual negotiation and on the basis that Party B will provide labor
employment services to Party A, this agreement was reach based on the principles
of equality and mutual trust and the terms are as follows:

1. Term:                   a. Party B will provide a number of temporary workers
for Party A, and the number will be calculated based on the actual arrival to
the factory, prior to which a list of names will be sent to Party A            
b. According to the contract, Party B will send to Party A according to Party
A's requirement (the exact number of workers will be determined by both parties
according to the requirement), at a pre-determined date. The term of corporation
is from 01/01/2011 to 12/31/2011 for a period of 1 year.           2. Staff
requirement:             a. The staff that Party B sends to Party A must meet
the following requirements:               i. Age 16 or over, no disabilities, no
infection diseases, with true and accurate ID, proof of residency and a copy of
Hukou certificate               ii. Responsible, independent working abilities,
good teamwork spirit, understand Mandarin, healthy and can handle shifts        
      iii. Education requirement: Elementary school and above, no major
requirement, no eyesight requirement             b. The staff sent by Party B
shall complete a health check beforehand and can provide a health certificate by
local hospitals             c. The staff provided by Party B shall carry out all
rules and regulations of Party A and support Party A's company image.     3.
Position: Party A can adjust Party B's position in the Company according to the
requirements of the production situation and staff's personal situation        
  4. Compensation: Method of calculation (according to the recruitment
advertisement provided by the Company)             a. Internship: compensation
is according to units of production, which is confirmed on-site. The working
time shall be according to Party A's rules. If additional 1 or 2 hours of
overtime is needed, management shall talk to staff first and receive consent.
Party B's staff shall follow Party A's arrangement and if there's special needs
or situation, shall talk to Party A first.             b. Party A shall fully
pay the salary upon receiving the invoice provided by Party B, and shall wire
the amount into the bank account designated by Party B, or Party B can pay the
staff by cash with the presence of Party A's representative,           5.
Production management:


--------------------------------------------------------------------------------


  a. During the production, if it's found that there's a serious violation of
Party A's rules and regulations, Party A has the right to impose certain
punishment according to relevant rules and regulations. If it's severe, Party A
has the right to return the staff to Party B, after sending explanations to
Party B.             b. Party B shall assist with Party A in managing the staff
and monitor any improper behavior. Party A can impose punishment to the staff
according to Party A's regulation during the period when the staff is working at
Party A's factory             c. If Party B's staff has some serious illness
during the period, it shall provide the evidence from the hospital, and Party A
can return the staff to Party B and pay compensation according to the
calculation method.           6. Rights and obligations of Party A            
a. Party A can give some training to the staff sent by Party B             b.
Party A shall pay appropriate compensation to the staff sent by Party B on the
timely manner according to the contract             c. Party A shall ensure the
working environment safety where the staff sent by Party B will work in        
    d. The staff can't terminate the contract on his own. A written notice shall
be submitted one week ahead and shall be approved by Party A.             e.
After the term, Party A shall assist in the evaluation of the staff            
f. If the following happens, Party A can return the staff to Party B. After the
return, Party A shall have no further obligations:         i. Severe violation
of company rule and regulations; violation of laws         ii. Severe negligence
and incompetency           iii. Using false ID or other people's ID          
iv. Illness (due to personal reasons that are irrelevant to Party A)     7.
Rights and obligations of Party B       a. The information of the staff provided
by Party B shall be true and correct         b. During the process of interview,
health check, reporting and commencement of job, Party B shall appoint 1-3
people to assist Party A for the process.         c. Party B shall check up with
the staff's situation constantly and collect any thoughts or difficulty reported
by the staff to provide moral support and communicate with the staff. Party B
shall provide the feedback to Party A, vice versa.         d. If any accident
happens during the work, Party B shall assist Party A for the follow-up.        
e. Party B shall not interfere with Party A's operations by any means, or incur
any communications or partnerships that are against the interest of Party A.    
  8. Important agreements:         a. If Party B fails to abide by the terms in
the contract, Party A has the right to terminate the contract, ask Party B to
withdraw its staff and take up relevant cost; Any undecided matters shall come
in the form of supplement agreements that bear the same power as this contract.



--------------------------------------------------------------------------------


 

  b. The contract is effective upon the signing by both parties, with two copies
and each party having one. During the term, if any party would like
modification, it shall be approved by both parties.         c. Both parties
shall keep the business secrets for each other and shall not by any chance
provide other with Party A or Party B's business secrets; Both parties shall not
contact directly with business partners of each other for direct corporation. If
there's a violation, compensation shall be made (amount=3*200/person*total
number of staff provided by Party B).         d. Resolution of conflict: Both
parties shall negotiate for a solution of one parties wants to terminate or
violate the terms in the contract. If not resolved by negotiation, it can be
solved through processes according to relevant laws.


--------------------------------------------------------------------------------